Title: Israel Pemberton to John Fothergill, 4 April 1757
From: Pemberton, Israel
To: Fothergill, John


Dear Friend
[April 4, 1757]
As I am sensible thou art well acquainted with Benja. Franklin’s Character a recommendation of him seems unnecessary, yet as I would not be deficient in respect to him and am Sincerely desirous he may succeed in the important Service he is engag’d in, I cannot but desire he may have some Share of thy Friendship and so far as his views and measures tend to the restoring peace and promoting the real Interest of Pensilvania I wish him all the assistance and hearty Concurrence thou and all my Friends can give him. Our meeting for Sufferings writes to yours by this Packet and I think of saying something to thy dear Brother. I am with true love and respect Thy real Friend
 Endorsed: 4. 4mo. 1757 To Jno: Fothergill by B Franklin
